 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERESA BROOKE, a married woman                   No. 2:21-cv-0096 KJM DB
      dealing with her sole and separate claim,
12

13                       Plaintiff,                     ORDER
14           v.
15    DAVI LLC, a California limited liability
      company dba Holiday Inn Express &
16    Suites Davis,
17                       Defendant.
18

19          On February 22, 2021, plaintiff filed a motion for default judgment and noticed the

20   motion for hearing before the undersigned on March 26, 2021, pursuant to Local Rule 302(c)(19).

21   (ECF No. 7.) Plaintiff, however, did not file proof of service of notice of the motion on the

22   defendant. Accordingly, on March 22, 2021, the undersigned issued an order noting that, while

23   service of a motion for default judgement on a defaulting party is not required, it is the

24   undersigned’s practice. (ECF No. 8.) The hearing of plaintiff’s motion was continued to May 7,

25   2021, and plaintiff was ordered to serve notice of the motion on the defendant.

26          On March 28, 2021, plaintiff filed a motion seeking to “be excused from serving the

27   Motion for Default Judgment papers,” on the defendant because plaintiff’s counsel emailed notice

28   to “‘Roberto’ who according to Defendant hotel, is the assistant owner of the hote[.]” (ECF No. 9
                                                        1
 1   at 1; ECF No. 9-1 at 2.) On March 30, 2021, the undersigned issued an order denying the request

 2   to be excused. (ECF No. 10.) On April 4, 2021, plaintiff filed proof of service. (ECF No. 11.)

 3   On April 15, 2021, attorney Matthew William Arnold filed a notice of appearance on behalf of

 4   the defendant. (ECF No. 12.)

 5           In light of defense counsel’s recent appearance, and the lack of any additional filings, the

 6   undersigned will continue the hearing of plaintiff’s motion for default judgement.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The May 7, 2021 hearing of plaintiff’s motion for default judgment (ECF No. 7) is

 9   continued to May 28, 2021;

10           2. On or before May 14, 2021, defendant shall file a statement of opposition or non-

11   opposition to the motion for default judgment; and

12           3. On or before May 7, 2021, plaintiff shall file a reply.

13   DATED: May 3, 2021                         /s/ DEBORAH BARNES
                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23   DLB:6
     DB/orders/orders.civil/brooke0096.cont.hrg.ord
24

25

26

27

28
                                                        2
